     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 1 of 14 Page ID #:19




 1 CAROL A. SOBEL SBN 84483
 2 MONIQUE ALARCON SBN 31165
   WESTON ROWLAND SBN 327599
 3 LAW OFFICE OF CAROL SOBEL
 4 725 Arizona Avenue, Suite 300
   Santa Monica, California 90401
 5 t. 310-393-3055
 6 e. carolsobellaw@gmail.com
   e. monique.alarcon8@gmail.com
 7
   e. rowlandweston@gmail.com
 8
 9
      Attorneys for Plaintiffs
10
11                   UNITED STATES DISTRICT COURT
        FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13
14    Larry Dunn, an individual; CANGRESS, a   Case No.:2:20-cv-420
      non-profit DBA Los Angeles Community
15    Action Network,                          Civil Rights Complaint
16
                   Plaintiffs
17                                             42 U.S.C. § 1983:14th Amendment;
            v.
18                                             California Constitution Art. I, § 7;
      City of Los Angeles,                     42 U.S.C. § 12101 et seq.: Title II of
19
                                               the Americans with Disabilities Act;
20                Defendant.                   Cal. Civ. Code §§ 54, et seq.
21
22
23
24
25
26
27
28
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 2 of 14 Page ID #:20




 1                             JURISDICTION AND VENUE
 2          1.     This is an action for injunctive and declaratory relief pursuant to 42
 3    U.S.C. §1983 for violations of the Fourteenth Amendment to the United States
 4    Constitution and 42 U.S.C. §12101 et seq., the Americans with Disabilities Act
 5    (“ADA”) and the analogous provisions of California constitutional and statutory
 6    law. Plaintiffs also seek damages for the individual plaintiff. Jurisdiction exists
 7    pursuant to 28 U.S.C. §§1331 and 1343 based on 42 U.S.C. §1983 and questions of
 8    federal law. Jurisdiction also exists under the Declaratory Judgement Act, 28
 9    U.S.C. §§2201(a) and 2202. The Court has supplemental jurisdiction over
10    Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367(a).
11          2.     Venue is proper in the Western Division of the Central District in that
12    the events and conduct complained of herein all occurred in Los Angeles County.
13                             PRELIMINARY STATEMENT
14          3.     In 2013, the City of Los Angeles created an Administrative Citation
15    Enforcement (“ACE”) program as an alternative to court prosecutions for minor
16    offenses. The two initial departments approved to participate in the pilot program
17    were the Los Angeles Police Department (“LAPD”) and Animal Services. Since
18    then, the City Council repeatedly voted to expand the ACE program to apply to
19    additional City departments and more offenses. The ACE program currently
20    includes some “quality of life” citations issued in significant numbers to persons
21    who are homeless or formerly homeless and now living in subsidized housing.
22          4.     In the years since the pilot program began, reports from the City
23    Attorney about the program found that the LAPD issued more than two-thirds of
24    the total annual ACE citations. By far, the most cited offenses are drinking in
25    public and possession of an open container in public. In the 2018 status report
26    issued by the City Attorney, approximately 47% of all ACE citations were for
27    drinking in public or possession of an open container. In the report issued in June
28    2017, drinking in public accounted for 38 percent of all ACE citation issued.




                                                1
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 3 of 14 Page ID #:21




 1          5.     The ACE program is outsourced by the City to a for-profit company
 2    tasked with providing notice of the administrative citation, the computer payment
 3    system, the procedures for requesting hearings, and any other operational issues.
 4          6.     Several years after the program began, the City Council was made
 5    aware of major deficiencies in the program. Specifically, among the problems
 6    identified, the ACE program failed to provide constitutionally sufficient due
 7    process, including in the hearing process; failed to provide adequate procedures for
 8    seeking a waiver or other relief from the program’s base $300 fine and additional
 9    penalties and costs, amounts far higher than court fees for the same offense; failed
10    to accommodate individuals with disabilities, or who lacked access to a computer
11    and a credit card; and, failed to provide a readily available and navigable process.
12    Those same structural problems are at the root of this action.
13          7.     The City was made aware of most of these problems by complaints
14    from organizations assisting low-income individuals navigate the ACE program
15    after they were issued citations for alleged violations of various laws. The City
16    Council passed a motion sponsored by Councilmembers Price, Huizar and Ryu,
17    directing the City Attorney to review the ordinance and draft amendments.
18          8.     Specifically, the Council’s motion stated that:
19                       a. “Failure to pay an ACE fine on time, for example, should
20                           not result in a misdemeanor offense. It negates the very
21                           reason for the creation of the program. Furthermore,
22                           allowing an individual only twenty days to pay the fine or
23                           request an administrative hearing, is not sufficient time.
24                       b. The administrative hearing process itself is also problematic.
25                           Requesting of an administrative hearing requires an
26                           individual to pay upfront costs and if the citation is upheld,
27                           pay additional administrative costs. These hurdles lead to
28                           many individuals not using the administrative hearing




                                                2
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 4 of 14 Page ID #:22




 1                           process, especially when they face financial constraints. The
 2                           City should consider setting fines based upon an individual’s
 3                           ability to pay and allow for community service as an
 4                           alternative to payment.
 5                       c. The City should also ensure … language accessibility for
 6                           citations, websites, and forms for the ACE program, as well
 7                           as interpreters available for administrative hearings.
 8                       d. A comprehensive review of the ACE program should be
 9                           conducted to review these issues and seek recommendations
10                           for improvements, so that the program can run as smoothly
11                           and effectively as possible, and be able to better serve the
12                           individuals it was created to help.”
13          9.     The motion directed the Chief Legislative Analyst, working with the
14    City Attorney, to report back on how “to improve the ACE program including
15    removing the criminal prosecution for failure to pay, extending the timeline to pay
16    or request a hearing, reforming the administrative hearing process, allowing
17    individuals to pay a lower fee or participate in community service, and ensuring …
18    language accessibility … .” See City Council File No. 14-0818-54,
19    https://cityclerk.lacity.org/lacityclerkconnect/index.cfm?fa=ccfi.viewrecord&cfnu
20    mber=14-0818-S4.
21          10.    The motion passed the Council on December 14, 2016. On January 3,
22    2019, it expired pursuant to Council policy, without any action to amend the ACE
23    program. Consequently, the problems identified in 2014 continue.
24          11.    The current administrative process for ACE citations denies Plaintiffs
25    a fair hearing because there is no ability to bring evidence and to respond to
26    evidence before impartial adjudicators. “In almost every setting where important
27    decisions turn on questions of fact, due process requires an opportunity to confront
28    and cross-examine adverse witnesses.” Ching v. Mayorkas, 725 F.3d 1149, 1156




                                                3
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 5 of 14 Page ID #:23




 1    (9th Cir. 2013). The ACE program regulations do not meet the requirements for a
 2    fair hearing: plaintiffs bear the burden of proof, citations are prima facie evidence
 3    of guilt, officers are not required to appear so there is no opportunity for cross-
 4    examination and hearing examiners are not impartial.
 5          12.    Second, the ACE program is not accessible to individuals with
 6    disabilities and provides no options or opportunities for accommodations. Title II
 7    of the Americans with Disabilities Act and analogous California statutes mandate
 8    that no qualified individual, by reason of such disability, be excluded from the
 9    services, programs, or activities of a public entity. For individuals who are
10    disabled, homeless, and indigent, the program is unnavigable at every step, setting
11    up unwarranted and unlawful barriers to compliance with disability laws.
12                                          PARTIES
13          13.    LARRY DUNN is a resident of the City of Los Angeles. He is 66
14    years old and severely disabled with a significant mobility impairment and a
15    diagnosed psychological disability. His only source of income is SSI disability
16    payments. On or about September 3, 2019, Mr. Dunn was issued a citation by a
17    Los Angeles Police Department officer for a violation of LAMC § 41.27
18    (“Intoxication”), for possessing an open container in public. Despite its suggestive
19    title, the ordinance covers a range of offenses, including simple possession of an
20    open container in public. The face of the citation indicated it was issued pursuant
21    to the City’s Administrative Citation Program. The document he received directed
22    Plaintiff DUNN to a website, however he does not own or use a computer and
23    often does not have a cellphone. He does not have a credit card or a checking
24    account. Unfamiliar with the ACE program and unable to navigate the computer
25    site identified on the citation, Mr. DUNN sought assistance from the pro bono
26    clinic coordinated on Skid Row with and at Plaintiff CANGRESS.
27          14.     Plaintiff CANGRESS, also known as the Los Angeles Community
28    Action Network (“LA CAN”), is a grassroots, non-profit organization working in




                                                 4
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 6 of 14 Page ID #:24




 1    Skid Row for two decades. More than 800 low-income residents of Skid Row are
 2    involved with LA CAN, many of whom are unsheltered each night. The primary
 3    purpose of the organization is to organize and empower community residents to
 4    work collectively to address systemic poverty and oppression in the community.
 5    Since its founding in 1999, LA CAN has been the only member-driven
 6    organization in Skid Row whose goal is to protect the rights and prevent the further
 7    disenfranchisement of homeless and poor people in Los Angeles.
 8          15.     One program of LA CAN provides pro bono legal representation to
 9    low-income residents of Skid Row, both housed and unhoused, who are subject to
10    prosecution for “quality-of-life” crimes. The clinic has operated out of LA CAN
11    for well more than 10 years. Many of the individuals served by the clinic are
12    members of LA CAN. Plaintiff CANGRESS brings this action on behalf of its
13    members and associates who, like Mr. DUNN, have been or will be subject to
14    enforcement policies, practices and customs of the ACE program in and around
15    Skid Row. As a result of Defendants’ unlawful actions, LA CAN has expended
16    resources to address these citations so that they can assist their members and
17    associates to stay out of the criminal justice system and avoid collections.
18          16.    Defendant CITY OF LOS ANGELES (“CITY”), is a municipal
19    entity organized under the laws of the State of California. The ACE program
20    challenged herein is an official policy of the Defendant CITY, codified at Los
21    Angeles Municipal Code §11.02 et seq. The ACE program is approved by the Los
22    Angeles City Council and administered and enforced by the Los Angeles City
23    Attorney, acting through its employees and agents, including but not limited to, the
24    Los Angeles Police Department and the private contractor Data Ticket.
25          17.    The Defendant, its employees and agents, participated in the unlawful
26    conduct challenged herein and, to the extent that they did not personally
27    participate, the City authorized, acquiesced, set in motion, or otherwise failed to
28




                                                5
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 7 of 14 Page ID #:25




 1    take necessary steps to prevent the acts that resulted in the unlawful conduct and
 2    the harm suffered by Plaintiffs. Each acted in concert and under color of state law.
 3                                              FACTS
 4          18.     In or around 1993, the California Legislature passed AB 408,
 5    addressing reforms to parking ticket laws. The measure decriminalized parking
 6    citations, making them civil offenses. It authorized local public entities to contract
 7    with private entities to provide “administrative hearings” for parking violations.
 8          19.    In 2010, the Los Angeles City Council introduced an ordinance
 9    authorizing creation of the Administrative Citation Enforcement (ACE) Pilot
10    Program and adding Article 11 to Chapter 6, Division 5 of the Los Angeles
11    Administrative Code to establish the ACE program and a special fund titled the
12    Code Compliance Fund. Los Angeles City Council File No. 10-0085. Over the
13    next three years, the City revised the Ordinance repeatedly, expanding the City
14    agencies and code violations included in the administrative process.
15          20.    Though well-intentioned, as it is presently codified, the ACE program
16    does not comport with Due Process requirements and does not include adequate
17    provisions for accommodating individuals with disabilities or financial hardship.
18    For Plaintiff DUNN and similarly situated individuals, the system is impenetrable.
19          21.    The ACE program is outsourced by the CITY to a private company,
20    Data Ticket, Inc. Data Ticket operates under a variety of DBAs, subsidiary and
21    parent companies, all engaged in citation enforcement and related collections
22    operations. One such DBA is the Citation Processing Center (“CPC”), the website
23    to which ACE citation recipients are directed. Other DBAs include the Ticket
24    Wizard, and the Municipal Services Bureau, a collection agency.
25          22.    Pursuant to LAMC §11.2.03, the recipient of the citation has only 20
26    calendar days in which to respond. This language is expressly included in the
27    Municipal Code, but not on the initial citation from an LAPD officer. Instead, the
28    citation informs the recipient that further notice will be sent within 14 days by the




                                                6
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 8 of 14 Page ID #:26




 1    Administrative Citation Enforcement (ACE) Processing Center. The initial
 2    document given to Mr. DUNN also stated that the mailed Notice will tell him how
 3    much the fine is and how to pay or contest it. On information and belief,
 4    recipients often do not receive further notice within the 14-day period, if at all.
 5    Plaintiff DUNN did not.
 6          23.    A recipient has only 20 days to contest the ticket and attend an
 7    administrative hearing. LAMC §11.2.08 (a). Assuming the mail notice is
 8    delivered in one day, there are no more than five days to respond to the citation –
 9    pay it or request a hearing. However, there is a distinct time lapse between
10    processing citations entered directly on a handheld device and those written in a
11    citation book. According to the “Frequently Asked Questions” section of the
12    citationprocessingcenter.com website, a handwritten citation may take several
13    weeks to be entered into the processing system and then mailed out. Mr. DUNN’s
14    citation is handwritten.
15          24.    Once the initial 20-day deadline is missed, there is no further chance
16    to challenge the legally sufficiency of the citation. Even where, as here, the mailed
17    Notice was never received, there is no exception to the 20-day cut-off. Failure to
18    pay the underlying citation and any additional fines results in a fee added to the
19    overall fines and costs. §11.2.11. The City may use “any civil legal remedy” to
20    collect the fine and may recover legal fees and attorney fees for a civil action.
21    LAMC §11.2.11(d). Other penalties may be imposed, including misdemeanor
22    penalties to unpaid fines. See, Council File No. 14-0818-S4 (Dec. 14, 2016),
23    available at http://clkrep.lacity.org/onlinedocs/2014/14-0818-S4_mot_12-14-
24    2016.pdf.
25          25.     Payment of the citation is made by accessing the Citation Processing
26    Center website or mailing a check. LAMC §11.2.07. To obtain an administrative
27    hearing, costs must be paid upfront and, if the citation is upheld, administrative
28    costs must also be paid.




                                                 7
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 9 of 14 Page ID #:27




 1          26.    If a person requests a hearing, the City Attorney first conducts an
 2    initial review of the citation to determine its validity. See LAMC §11.2.08.
 3    If the citation is upheld in the initial review, the Recipient may then request a
 4    hearing seeking to dismiss the ticket. In the hearing process, “(f)ormal rules of
 5    evidence and discovery do not apply.” LAMC §11.2.09(e)1. The City must prove
 6    the citation by only a preponderance of the evidence. There is no right to confront
 7    the citing officer. LAMC §11.2.09(e)3. “[T]he officer may attend the hearing but
 8    is not required to do so.” LAMC §11.2.09(e)3.
 9          27.      LAMC §11.2.02 provides for appointment of an Administrative
10    Hearing Officer. The only restriction is that the person may not be a City
11    employee. No similar restriction exists on Data Ticket employees serving as
12    hearing officers and, on information and belief, Plaintiffs allege that employees of
13    Data Ticket, or one of its DBAs, routinely serve as administrative hearing officers
14    in circumstances where there is a direct financial impact for the private contractor.
15          28.     The likely outcome of an administrative hearing is escalating costs to
16    the recipient. Costs of the hearing are passed along to the recipient of the ACE
17    citation, including unspecified additional fines and penalties for enforcement and
18    administrative costs. LAMC §11.2.09 (g) 2.
19          29.    Neither the paper citation nor the Data Ticket website informs the
20    alleged violator of an ability to pay hearing. There is no opportunity to lower the
21    fine based on indigency or perform community service in lieu of paying a fine, as
22    there is in Court with an infraction or misdemeanor. The CITY’s form for an
23    “ADVANCE DEPOSIT HARDSHIP WAIVER” applies only to the requirement to
24    pay the fine in advance in order to challenge the underlying citation.
25          30.    The Los Angeles City Attorney issues an annual “Administrative
26    Citation Enforcement (ACE) Program Status Report. The most recent report, dated
27    October 12, 2018, covered July 2017 through June 2018. It was posted in
28    December 2018 on the City Council’s File Index as Report No. 18-0314. By far,




                                                 8
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 10 of 14 Page ID #:28




 1    most ACE citations are issued by the Los Angeles Police Department. In the time
 2    period covered by this Report, the LAPD issued 9,190 citations. Of that total,
 3    6,943 (76%) were processed in the ACE program. The remainder were referred to
 4    the Neighborhood Justice Program and the HEART Team. Nearly 50 percent of
 5    these were for drinking in public (26.25%), and possession of an open container
 6    (20.71%). Id. at 2. The City Attorney’s Status Report does not explain why 24
 7    percent of the citations were rejected outright.
 8           31.      In the 12 months covered by the City Attorney’s 2019 report, Data
 9    Ticket collected $1,175,568.23. Unpaid fines for the same timer period totaled
10    $1,952,753.17, with more than half of unpaid fines attributable to ACE citations
11    issued by the LAPD. Id. at p. 4.
12    ADA Facts
13           32.      The Data Ticket website is not accessible to, and does not
14    accommodate, persons with disabilities. The CITY’s contract with Data Ticket
15    delegates full authority to the company to decide requests for accommodations
16    based on disability. The decision of Data Ticket is final. On information and
17    belief, Data Ticket denies all requests for modifications submitted after the initial
18    20-day payment period is expired.
19           33.     On October 16, 2019, when he did not receive a Notice of the ACE
20    citation in the mail, Mr. DUNN sought assistance at the monthly pro bono clinic at
21    LA CAN. He explained that he did not understand the administrative ticket and
22    could not easily respond to it because he didn’t use the internet. He further
23    explained that his disability made communicating over the phone difficult and that
24    uncertainty concerning the citation was causing him stress.
25           34.     On the CPC website, DUNN’S citation entry states: Sorry, the time
26    allowed to request a Review for this citation expired at midnight on 10/09/2019.

27           35.     On or about October 17, 2019, on Plaintiff DUNN’s behalf, an
28    attorney with the Clinic called the Citation Processing Center at the number listed




                                                       9
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 11 of 14 Page ID #:29




 1    on the Administrative Citation issued by the LAPD officer to try to set a hearing
 2    date for Larry Dunn to contest his citation. When the attorney informed the
 3    Citation Processing Center employee that Mr. DUNN was severely disabled and
 4    low income and, on those bases, requested an accommodation, the agent denied the
 5    requests, leaving Mr. DUNN with the sole option to pay the $300 fine, plus any
 6    penalties. On December 3, 2019, after repeated unsuccessful attempts, the
 7    attorney for Plaintiff DUNN was able to speak to a supervisor at the Citation
 8    Processing center. Once again, the attorney explained Mr. DUNN’s request but,
 9    again, it was denied.
10                                   MONELL ALLEGATIONS
11          35.    Based upon the principles set forth in Monell v. New York City
12    Department of Social Services, 436 U.S. 658 (1978), the CITY is liable for all
13    injuries sustained by Plaintiffs as set forth herein. The Defendant CITY bears
14    liability because its policies, practices and/or customs caused Plaintiffs’ injuries.
15          36.    LAMC § 11.2 is the written policy of Defendant CITY that caused
16    Plaintiffs’ injury. This provision is patently violative of fundamental constitutional
17    principles on its face because it fails to provide adequate Due Process. The CITY
18    continues enforcement of the ACE program despite awareness of fundamental
19    constitutional deficiencies in the ordinance and its implementing policies. See, Los
20    Angeles Cty. Council File No. 14-0818-S4 (Dec. 14, 2016) available at
21    http://clkrep.lacity.org/onlinedocs/2014/14-0818-S4_mot_12-14-2016.pdf.
22          37.     The City is aware that LAMC 41.17 citations are among the most
23    cited offenses in and around houseless communities. LA City Attorney, Homeless
24    Engagement and Response Team, (last visited Dec. 11, 2019) available at
25    https://www.lacityattorney.org/homelessness. Despite awareness that disabled
26    persons would likely receive these citations, the CITY failed to enact policies to
27    ensure that LAMC §11.2 provides access and accommodations to persons with
28    disabilities affected by the ACE program.




                                                10
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 12 of 14 Page ID #:30




 1                                FIRST CAUSE OF ACTION
 2                      Right to Due Process of Law; 42 U.S.C. § 1983
 3        Fourteenth Amendment; California Constitution Art. I, § 7; Art. I §14
 4          38.    Plaintiffs incorporate by reference the foregoing allegations as if set
 5    forth fully hereat.
 6          39.    The ACE program, as codified and implemented, violates the due
 7    process clauses of the Fourteenth Amendments to the U.S. Constitution and Article
 8    I, § 7 of the California Constitution in that it fails to provide plaintiffs with
 9    adequate notice, or allow for a fair hearing before impartial adjudicators, including
10    the opportunity to confront and cross-examine adverse witnesses.
11          40.     LAMC §11.2 fails to meet minimum due process requirements in
12    that, among other deficiencies, it fails to give adequate notice of the citation and
13    procedures for the ACE citation program; fails to give an opportunity to confront
14    the accusing officer, fails to include an indigency waiver or a non-monetary means
15    to comply with the fine, and shifts the burden of proof to the citation recipient.
16          41.    The actions of Defendant CITY were and are in violation of 42
17    U.S.C. §1983 and the Fourteenth Amendment to the United States Constitution, as
18    well as the analogous California Constitution provision. Plaintiffs are entitled to
19    injunctive relief to remedy the constitutional deficiencies in LAMC §11.02 et seq.
20    and related implementing rules and regulations.
21          42.    The policies, procedures and actions of Defendant and its designated
22    agents and employees, including but not limited to Data Ticket, caused and
23    continue to cause pain and suffering to Plaintiff DUNN. As a proximate and direct
24    result of the action of Defendant City’s agents, Plaintiff DUNN is entitled to
25    compensation for such injury.
26
27
28




                                                 11
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 13 of 14 Page ID #:31




 1                                SECOND CAUSE OF ACTION
 2         Violation of 42 U.S.C. §12101 et seq.: Title II of the Americans with
 3        Disabilities Act; Cal. Civ. Code §§54, et seq. - the Disabled Persons Act

 4          43.        Plaintiffs incorporate by reference the foregoing allegations as if set
 5    forth fully hereat.
 6          44.       The ACE program is a “public place” “program” or “service” within
 7    the meaning of 42 U.S.C. §12101 et seq. and California Civil Code §§54.1 - 54.3.
 8    Plaintiff DUNN, as a person with chronic disabilities, is a qualified individual
 9    within the statutory definition of 42 U.S.C. §12101 et seq. and Cal. Civ. Code
10    §§54, et seq.
11          45.       Mr. DUNN twice informed agents of the ACE program that he was
12    unable to utilize the ACE program because of his disability. Each time he
13    requested a reasonable accommodation; however, his requests were denied.
14          46.       The actions of Defendant were and are in violation of 42 U.S.C. §
15    12101 et seq. and California Civil Code §§ 54, et seq. and therefore Plaintiffs are
16    entitled to injunctive relief remedying the discrimination.
17          47.       As a result of the acts of Defendant CITY and its agents, Mr. DUNN
18    experienced pain and suffering and is entitled to compensation for such injury.
19
20                    WHEREFORE, Plaintiffs pray as follows:
21          1. For a preliminary injunction, and permanent injunction, enjoining and
22             restraining Defendant from issuing ACE citations without adequate
23             notice, hearings, and adjudication procedures;
24          2. A declaration that the City’s ACE program, as administered, fails to
25             provide access or accommodations for persons with disabilities;
26          3. For a declaratory judgment that Defendant’s policies, practices, and
27             conduct as alleged herein violate Plaintiffs’ rights to due process of law
28             under the United States and California constitutions;




                                                  12
     Case 2:20-cv-00420-DMG-JPR Document 4 Filed 01/15/20 Page 14 of 14 Page ID #:32




 1         4. For damages to the individual Plaintiff according to proof;
 2         5. For costs of suit and attorney fees as provided by law;
 3         6. For such other relief as the Court deems just and proper.
 4
 5    Dated: January 15, 2020               LAW OFFICE OF CAROL A. SOBEL
 6                                               /s/   Carol A. Sobel
 7                                          By: CAROL A. SOBEL
                                            Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              13
